Name: Commission Regulation (EEC) No 1128/90 of 3 May 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 5 . 90 Official Journal of the European Communities No L 115/3 COMMISSION REGULATION (EEC) No 1128/90 of 3 May 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community&gt; Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (z), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 0, as last amended by Regulation (EEC) No 1050/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 25 April to 1 May for the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'Greece' in Annex I is replaced by that in Annex Thereto. 2 . Annex II is replaced by Annex II hereto. 3 . Annex IV, C and D, is replaced by Annex IV, C and D, hereto. Article 2 This Regulation shall enter into force on 7 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission ( ») OJ No L 164, 24. 6 . 1985 , p. 6. O OJ No L 182, 3 . 7 . 1987, p . 1 . O OJ No L 188 , 1 . 7. 1989, p . 1 . (4) OJ No L 110, 30 . 4 . 1990 , p. 3 . (5) OJ No L 310, 21 . 11, 1985, p. 4 . (*) OJ No L 358, 8 . 12 . 1989, p. 28 . No L 115/4 Official Journal of the European Communities 7. 5 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ - 1 000 kg - 0709 90 60 \ \ I 3 620,2 0712 90 19 I \ 3 620,2 1001 10 10 \ I 5 267,4 1001 10 90 \ I 5 267,4 1001 90 91 \ \ \ 3 620,2 1001 90 99 \ I 3 620,2 1002 00 00 \ \ I 3 439,2 1003 00 10 \ \ 3 439,2 1003 00 90 \ I 3 439,2 1004 00 10 \ \ \ L 3 301,6 1004 Q0 90 I I 3 301,6 1005 10 90 I \ 3 620,2 1005 90 00 3 620,2 1007 00 90 3 439,2 1008 20 00 \ l 3 439,2 1101 00 00 \ LI 4 389,0 1102 10 00 4 135,6 1102 20 10 1 II 5 068,2 1102 20 90 li 1 629,1 1102 90 10 \\ \ 3 508,0 1102 90 30 IlIlIl 3 367,6 1102 90 90 11-1 7285 li\ 3 508,0 11-1 7286 \ 3 508,0 110311 10 Il Il 6 822,2 1103 11 90 \ 4 740,1 1103 12 00 IIIIli\ 4 622,2 1103 1311 11-2 7287 5 249,2 1103 13 19 11-3 7288 5 249,2 11-3 7289 II 5 249,2 - 1103 13 90 IlIl 3 692,6 1103 1910 IlIlII 3 508,0 1103 19 30 II \\ 4 814,8 1103 19 90 11-1 7285 III 3 508,0 11-1 7286 3 508,0 1103 21 00 \lIIli 3 692,6 1103 29 10 li II 3 508,0 1103 29 20 li li 3 508,0 7 . 5 . 90 Official Journal of the European Communities No L 115/5 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg - 3 367,6 3 692,6 3 508,0 3 508,0 3 508,0 4 814,8 3 367,6 5 942,9 3 692,6 3 508,0 3 982,2 3 508,0 3 508,0 3 508,0 4 814,8 5 502,7 3 508,0 3 367,6 5 942,9 4 622,2 3 367,6 3 367,6 3 692,6 3 692,6 3 692,6 3 692,6 3 508,0 3 508,0 3 508,0 3 692,6 3 508 ^0 3 508,0 3 508,0 3 692,6 3 508,0 3 508,0 3 508,0 2 715,1 1 086,0 6 443,9 4 814,8 6 121,7 4 574,1 5 330,7 6 118,1 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 No L 115/6 Official Journal of the European Communities 7. 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I - 1 000 kg - 1108 11 00 11-5 7295 O l 6 118,1 1108 12 00 11-5 7294 I l 5 466,5 n-5 7295 (l) 5 466,5 1108 13 00 11-6 7296 I l l 5 466,5 11-6 7297 O l 5 466,5 1108 14 00 11-5 7294 I l 5 466,5 11-5 7295 O 5 466,5 1108 19 90 11-5 7294 l l 5 466,5 11-5 7295 O 5 466,5 1109 00 00 I 8 326,4 1702 30 91 17-9 7318 l 7 131,7 1702 30 99 17-9 7318 l Il 5 466,5 1702 40 90 Il Il 5 466,5 1702 90 50 \ l Il 5 466,5 1702 90 75 \ \ 7 457,5 1702 90 79 \ l l 5 213,0 2106 90 55 \ \ 5 466,5 2302 10 10 23-1 7622 \  23-1 7623 l l 1 495,1 2302 10 90 \ 3 097,1 2302 20 10 \ \\ Il 1 495,1 2302 20 90 \ \ 3 097,1 2302 30 10 1 495,1 2302 30 90 Il 3 203,9 2302 40 10 Il 1 495,1 2302 40 90 IIIlIl 3 203,9 2303 10 11 l 7 240,3 2309 10 11 23-2 7624 o  23-2 7625 434,4 2309 10 13 23-8 7541 oo  23-8 7542 oo 10 550,0 23-8 7543 OO 21 100,0 23-8 7547 X2  - 23-8 7548 oo l 16 631,3 23-8 7549 oo 33 262,6 23-8 7550 oo 434,4 23-8 7551 oo l 10 984,4 23-8 7552 oo 21 534,4 23-8 7629 oo l 434,4 23-8 7630 .oo l 17 065,7 23-8 7631 oo 33 697,0 2309 10 31 23-3 7624 o l  23-3 7691 loi l 1 375,7 2309 10 33 23-9 7541 oo ' l  23-9 7542 oo 10 550,0 7 . 5 . 90 Official Journal of the European Communities No L 115/7 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ - 1 000 kg - 2309 10 33 23-9 7543 OO 21 100,0 23-9 7547 oo  l 23-9 7548 OO 16 631,3 23-9 7549 oo 33 262,6 \ 23-9 7645 oo 1 375,7 23-9 7646 oo 11 925,7 23-9 7647 00 22 475,7 23-9 7651 oo \ 1 375,7 23-9 7652 oo \ 18 007,0 23-9 7653 oo 34 638,3 2309 10 51 23-4 7624 0 I  l 23-4 7692 o I 2 715,1 2309 10 53 23-10 7541 oo \  \ 23-10 7542 oo 10 550,0 23-10 7543 oo 21 100,0 23-10 7547 oo  23-10 7548 oo 16 631,3 23-10 7549 oo 33 262,6 23-10 7654 ('X'Y 2 715,1 23-10 7655 oo \ 13 265,1 23-10 7656 oo 23 815,1 23-10 7660 oo 2 715,1 23-10 7661 oo 19 346,4 23-10 7662 oo \ 35977,7 2309 90 31 23-5 7624 \  23-5 7693 434,4 2309 90 33 23-11 7541 (W)  . 23-11 7542 oo 10 550,0 23-11 7543 oo 21 100,0 23-11 7547 oo  23-11 7548 oo 16 631,3 23-11 7549 oo 33 262,6 23-11 7663 oo 434,4 23-11 7664 00 10 984,4 23-11 7665 oo 21 534,4 23-11 7669 oo 434,4 23-11 7670 X') l 17 065,7 23-11 7671 oo 33 697,0 2309 90 41 23-6 7624 \  - 23-6 7694 \ 1 375,7 2309 90 43 23-12 7541 oo   23-12 7542 oo 10 550,0 23-12 7543 oo \ 21 100,0 23-12 7547 oo l   23-12 7548 oo l 16 631,3 No L 115/8 Official Journal of the European Communities 7 . 5 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc - 1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO oo oo oo o 0 oo oo oo oo oo oo oo oo oo oo oo oo 33 262,6 1 375,7 11 925,7 22 475,7 1 375,7 18 007,0 34 638,3 2 715,1 10 550,0 21 100,0 16 631,3 33 262,6 2 715,1 13 265,1 23 815,1 2 715,1 19 346,4 35 977,7 (1) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the proauct. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or casemate. (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 7 . 5 . 90 Official Journal of the European Communities No L 115/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts -Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 1111 0210 11 19 0210 11 31 02-3 02-3 7039 7054  100 kg  349,5 297.2 349,5 454,5 659,0 509,0 509,0 736.3 395.4 736,3 509,0 509,0 454.5 659,0 509,0 509,0 736.3 395.4 736.3 509,0 509.0 181,8 200,0 109.1 659,0 509,0 1 281,7 1 009,0 395.4 659,0 581,7 636,3 509,0 736,3 736,3 509,0 509,0 1 009,0 1 268,0 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 1959 0210 19 60 0210 19 70 02-3 02-3 7039 7054 No L 115/ 10 Official Journal of the European Communities 7 . 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ l \  100 kg  0210 19 81 02-3 7039 I 1 281,7 02-3 7054 I 659,0 0210 19 89 \ I 659,0 1601 00 10 \ 0 636,3 - 1601 00 91 16-1 7319 oo I \ 1 068,1 16-1 7322 OO 854,4 1601 00 99 16-1 7319 C)(2) \ 727,2 16-1 7322 f)(2) 581,7 1602 10 00 \ \ \ 509,0 1602 20 90 I \ L 590,8 1602 41 10 16-3 7327 l 659,0 16-3 7328 l 1 113,5 16-3 7329 \ 681,7 1602 42 10 16-3 7327 \ 509,0 16-3 7328 \ l . \ 931,7 16-3 7329 \ I 636,3 1602 49 11 16-3 7327 l 659,0 16-3 7328 l I 1 113,5 16-3 7329 \ 636,3 1602 49 13 16-3 7327 \ 509,0 I 16-3 7328 \ 931,7 16-3 7329 \ 636,3 1602 49 15 16-3 7327 \ 509,0 16-3 7328 l 931,7 16-3 7329 l 636,3 1602 49 19 16-3 7327 l 509,0 16-3 7328 l 613,6 16-3 7329 l 490,9 1602 49 30 16-1 7319 l 509,0 16-1 7322 ll 409,0 1602 49 50 liI Il 304,5 1602 90 10 li\\l 590,8 160290 51 Il\ l 613,6 1902 20 30 || \ I l 304,5 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is appiiea only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 7. 5 . 90 Official Journal of the European Communities No L 115/ 11 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit ~ France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \  100 kg live weight| &gt;ht  0102 90 10 \ \ C) 7 340,2 0102 90 31 \ \ o 7 340,2 0102 90 33 \\ C) 7 340,2 0102 90 35 o 7 340,2 0102 90 37 \ I 7 340,2 \ \ \ II  10Q kg net weight | ht  0201 10 10 \ Il 13 946,4 0201 10 90 \ 13 946,4 0201 20 21 \ 13 946,4 0201 20 29 \ 13 946,4 0201 20 31 IlII 11 157,1 0201 20 39 II II 11 157,1 0201 20 51 II II 16 735,7 0201 20 59 Il 16 735,7 0201 20 90 II 11 157,1 0201 30 00 II 19 084,5 0202 10 00 II 12 404,9 0202 20 10 o 12 404,9 0202 20 30 02-1 7014 li 1 984,8 02-1 7018 1 984,8 02-1 7019 o 9 924,0 0202 20 50 02-1 7014 3 101,2 02-1 7018 li 3 101,2 02-1 7019 0 15 506,2 0202 20 90 lili o 9 924,0 0202 30 10 li C) 15 506,2 0202 30 50 !! (2 ) (3 ) 15 506,2 0202 30 90 02-2 7034 II 3 101,2 02-2 7038 C) 15 506,2 0206 10 95 li \ 19 084,5 0206 29 91 lili 15 506,2 0210 20 10 li 11 157,1 0210 20 90 \ Il 15 928,2 0210 90 41 ||II 15 928,2 0210 90 90 \\ 15 928,2 1602 50 10 16-4 7330 II 15 928,2 16-4 7331 II 9 542,3 l 16-4 7332 II 6 386,0 1602 90 61 16-4 7332 6 386,0 No L 115/ 12 Official Journal of the European Communities 7. 5 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the motded Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (5) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . Official Journal of the European Communities No L 115/137 . 5 . 90 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ I 100 pieces - 0105 11 00 l I l I 82,6 0105 19 10 241,2 0105 19 90 I 82,6   100 kg  0105 91 00 l 359,2 0105 99 10 \ \ Il 584,3 0105 99 20 \ 553,9 0105 9930 \ 394,9 0105 99 50 l l \ 577,4 0207 10 11 \ l 451,3 0207 10 15 \ 513,2 0207 10 19 Il 559,1 0207 10 31 Il Il 564,1 0207 10 39 \ \ 618,3 0207 10 51 \ 687,4 0207 10 55 || \ 834,7 0207 10 59 \ 927,4 0207 10 71 Il 791,3 0207 10 79 Il 865,3 0207 10 90 IlIl 824,8 0207 21 10 Il\\II 513,2 0207 21 90 \\II 559,1 0207 22 10 || 564,1 0207 22 90 II 618,3 0207 23 11 lili 834,7 0207 23 19 \ \\ Il 927,4 0207 23 51 IIII 791,3 0207 23 59 IIIIliIl 865,3 ' 0207 23 90 Li 824,8 0207 39 11 IIII|| 1 520,8 0207 39 13 lili Il 615,0 0207 39 15 liI Il 468,3 0207 39 17 lili 324,2 0207 39 21 846,7 0207 39 23 II\\I Il 795,4 0207 39 25 lili 1 440,8 0207 39 27 324,2 0207 39 31 IIli 1 184,6 0207 39 33 680,1 No L 115/ 14 Official Journal of the European Communities 7. 5 . 90 Positive Negative CN code Table Additional. code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  468,3 324,2 902,5 423.1 761,5 1 440,8 324.2 1 817,1 1 520,8 1 020,2 951,8 907.3 468.3 324,2 1 297,9 846,7 1 254,6 795.4 1 190,0 1 440,8 324.2 1 520,8 615.0 468.3 324,2 846.7 795.4 1440,8 324.2 1 184,6 680.1 468.3 324,2 902.5 423.1 761,5 1 440,8 324.2 1 817,1 1 520,8 1 020,2 951.8 907.3 468,3 324,2 7. 5 . 90 Official Journal of the European Communities No L 115/ 15 Positive Negative France Grecce Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  ¢ 100 kg  1 297,9 846,7 1 254,6 795,4 1 190,0 1 440,8 324,2 720,4  100 pieces  172,3 59,0  100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 520,5 2 435,8 1 061,7 1 134,6 2 352,5 603,7 1 128,2 1 584,9 1 518,9 1 584,9 2 113,1 286,3 2 113,1 286,3 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 115/ 16 Official Journal of the European Communities 7. 5 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ I  100 kg  0401 04-1 7058 I L a + e 0402 10 11 Il\ 8 315,6 0402 10 19 04-3 7059 \ 5 430,1 04-3 7074 \ L  04-3 7079 \ 8 315,6 0402 10 91 04-4 7089 \ d+f 0402 10 99 04-4 7089 I. d+f 0402 21 11 04-2 7744 I a + c 0402 21 17 04-6 7098 \ 5 430,1 04-6 7099 \  04-6 7114 l a+c 0402 21 19 04-2 7744 \ L a+c 0402 21 91 04-2 7744 \ \ a+c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 a+c+f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 a+c+f 0403 10 11 04-2 7744 a + c 0403 1013 04-2 7744 \ a + c 0403 10 19 04-2 7744 a+c 0403 10 31 04-2 7744 l a+c+f 0403 10 33 04-2 7744 a+c + f 0403 10 39 04-2 7744 a+c+f 0403 90 11 04-5 7093 \ 5 430,1 04-5 7094 l  04-5 7097 8 315,6 0403 90 13 04-6 7098 5 430,1 04-6 7099  l 04-6 7114 a + c 0403 90 19 04-2 7744 l a+c 0403 90 31 04-4 7089 \ d+f 0403 90 33 04-2 7744 a+c + f 0403 90 39 04-2 7744 l a+c+f 0403 90 51 04-2 7744 a + c 0403 90 53 04-2 7744 | a + c 0403 90 59 04-2 7744 a + c 0403 90 61 04-2 7744 Il a + c+ f 0403 90 63 04-2 7744 l a + c + f 0403 90 69 04-2 ­ 7744 a + c + f No L 115/ 177. 5 . 90 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg  a + c a + c a+c a + c a+c a+c a + c+f a+c+f a+c+f a + c+f a + c+ f a+c+f 6 102,5 6 255,0 7 149,4 7 328,1 8 843,8 9 064,9 13 775,3 14 119,7 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 b x coef 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 b x coef b x coef b b x coef 10 339,6 11 805,9 7 108,5 9 250,3 3 231,1 4 699,9 11 805,9 9 250,3 4 699,9 11 805,9 16 008,0 4 245,4 6 226,9 No L 115/ 18 Official Journal of the European Communities 7.5. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  0406 30 10 04-10 7238 I l 9 060,6 04-10 7239 \ \ 10 744,9 0406 30 31 04-10 7235 l  04-10 7236 l 4 245,4 04-10 7237 l 6 226,9 04-10 7238 9 060,6 0406 30 39 04-10 7235 \  04-10 7238 \ 9 060,6 04-10 7239 III 10 744,9 0406 30 90 \ II 10 744,9 0406 40 00 04-11 7240 Il   04-11 7241 l 11 175,2 0406 90 11 04-12 7242 9 250,3 04-12 7243 \  04-12 7244 l L \ 10 339,6 04-12 7245 11 805,9 04-12 7246 Il 7 108,5 04-12 7247 IlI 9 250,3 0406 90 13 04-13 7248  04-13 7250 13 817,4 0406 90 15 04-13 7248 IlI  04-13 7250 Il 13 817,4 0406 90 17 04-13 7248  04-13 7249 l 9 250,3 04-13 7250 Il 13 817,4 0406 90 19  0406 90 21 04-14 7251 \  - 04-14 7252 Il 12 661,6 0406 90 23 04-15 7254 \ \  04-15 7255 Il 10 339,6 04-15 7256 I 11 805,9 04-15 7257 Il l 7 108,5 04-15 7258 li 9 250,3 0406 90 25 04-15 7254 \\  04-15 7255 10 339,6 04-15 7256 11 805,9 04-15 7257 7 108,5 04-15 7258 II 9 250,3 0406 90 27 04-15 7254 II  \ 04-15 7255 10 339,6 04-15 7256 11 805,9 04-15 7257 Il \ 7 108,5 04-15 7258 l 9 250,3 0406 90 29 04-15 7253 '  04-15 7254 IIL  7. 5 . 90 Official Journal of the European Communities No L 115/ 19 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  0406 90 29 04-15 7255 10 339,6 04-15 7256 I 11 805,9 04-15 7257 I \ 7 108,5 04-15 7258 I I 9 250,3 0406 90 31 04-15 7253 \ \  04-15 7254 \  04-15 7255 I 10 339,6 04-15 7256 \ l 11 805,9 04-15 7257 l I l 7 108,5 04-15 7258 \ 9 250,3 0406 90 33 04-15 7253 IlI  04-15 7254 l l  04-15 7255 10 339,6 I 04-15 7256 Il l 11 805,9 04-15 7257 7 108,5 04-15 7258 9 250,3 0406 90 35 04-16 7259 Il  04-16 7274 10 339,6 04-16 7277 l 11 805,9 04-16 7278 I 7 108,5 04-16 7279 \ 9 250,3 0406 90 37 04-16 7259 l 04-16 7274 10 339,6 04-16 7277 11 805,9 04-16 7278 \ 7 108,5 04-16 7279 Il 9 250,3 0406 90 39 04-15 7254  04-15 7255 Il 10 339,6 I 04-15 7256 l l 11 805,9 04-15 7257 l 7 108,5 04-15 7258 Il 9 250,3 0406 90 50 04-15 7253 Il  I 04-15 7254   04-15 7255 Il 10 339,6 04-15 7256 II 11 805,9 04-15 7257 Il 7 108,5 04-15 7258 Il 9 250,3 0406 90 61 II li\ .  - 0406 90 63 II \\ 0406 90 69 l 16008,0 0406 90 71 04-8 7226 II 04-8 7227 ! 10 339,6 I 04-8 7228 II 11 805,9 04-8 7229 7 108,5 04-8 7230 \ \ 9 250,3 No L 115/20 Official Journal of the European Communities 7 . 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  0406 90 73 04-16 7259 I  04-16 7274 I \ 10 339,6 \ 04-16 7277 I 11 805,9 04-16 7278 \ 7 108,5 04-16 7279 I 9 250,3 0406 90 75 04-16 7259 I  04-16 7274 10 339,6 \ 04-16 7277 II 11 805,9 04-16 7278 l \ 7 108,5 l 04-16 7279 I 9 250,3 0406 90 77 04-16 7259  04-16 7274 II l 10 339,6 04-16 7277 11 805,9 04-16 7278 II\ 7 108,5 04-16 7279 9 250,3 0406 90 79 04-16 7259 Il  l 04-16 7274 \ 10 339,6 04-16 7277 11 805,9 04-16 7278 L 7 108,5 I 04-16 7279 \ 9 250,3 0406 90 81 04-16 7259 l  l 04-16 7274 \ 10 339,6 04-16 7277 \ 11 805,9 04-16 7278 IlL 7 108,5 04-16 7279 9 250,3 0406 90 83 IIIIII l  0406 90 85 04-16 7259  04-16 7274 Il 10339,6 04-16 7277 Il\ 11 805,9 04-16 7278 7 108,5 04-16 7279 Il 9 250,3 0406 90 89 04-15 7253 Il  l 04-15 7254 \\ l  04-15 7255 \ 10 339,6 l 04-15 7256 \\ 11 805,9 l 04-15 7257 Il 7 108,5 04-15 7258 Il 9 250,3 0406 90 91 04-8 7226 li  04-8 7231 3 231,1 04-8 7232 4 699,9 0406 90 93 04-8 7226 Il  04-8 7231 li 3 231,1 04-8 7232 4 699,9 0406 90 97 04-8 7226 Il  04-8 7228 li \ 11 805,9 7 . 5 . 90 Official Journal of the European Communities No L 115/21 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ . Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  0406 90 97 04-8 7230 I 9 250,3 04-8 7232 l 4 699,9 0406 90 99 04-8 7226 I  04-8 7228 \ 11 805,9 04-8 7230 I 9 250,3 04-8 7232 4 699,9 2309 10 15 23-14 7553 II 1 055,0 23-14 7554 \ 2 110,0 23-14 7555 III 3 165,0 23-14 7556 II 3 956,3 23-14 7557 \ 4 431,0 23-14 7558 4 747,5 23-14 7579 1 663,1 23-14 7580 3 326,3 23-14 7581 / 4 989,4 23-14 7582 6 236,7 23-14 7583 6 985,1 23-14 7584 7 484,1 23-14 7885  2309 10 19 23-14 7553 1 055,0 23-14 7554 Il 2 110,0 23-14 7555 3 165,0 \ 23-14 7556 Il 3 956,3 23-14 7557 I ... I 4 431,0 23-14 7558 li 4 747,5 23-14 7579 1 663,1 23-14 7580 Il 3 326,3 23-14 7581 \ 4 989,4 23-14 7582 6 236,7 23-14 7583 IIl 6 985,1 23-14 7584 li 7 484,1 23-14 7885 II  . 2309 10 39 23-14 7553 III 1 055,0 23-14 7554 2 110,0 23-14 7555 3 165,0 23-14 7556 II 3 956,3 23-14 7557 \ 4 431,0 23-14 7558 Il 4 747,5 23-14 7579 II 1 663,1 23-14 7580 3 326,3 23-14 7581 4 989,4 23-14 7582 6 236,7 23-14 7583 6 985,1 23-14 7584 7484,1 23-14 7885  No L 115/22 Official Journal of the European Communities 7. 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  2309 10 59 23-14 7553 \ 1 055,0 23-14 7554 \ 2 110,0 23-14 7555 I 3 165,0 I 23-14 7556 \ 3 956,3 23-14 7557 I 4 431,0 23-14 7558 Il 4 747,5 23-14 7579 \ 1 663,1 23-14 7580 \ 3 326,3 I 23-14 7581 \ 4 989,4 23-14 7582 \ 6 236,7 l 23-14 7583 \ 6 985,1 23-14 7584 II 7 484,1 23-14 7885  2309 10 70 23-14 7553 l 1 055,0 \ 23-14 7554 Il 2 110,0 23-14 7555 Il 3 165,0 23-14 7556 II 3 956,3 1 23-14 7557 Il 4 431,0 \ 23-14 7558 Il 4 747,5 23-14 7579 1 663,1 I 23-14 7580 3 326,3 23-14 7581 \ 4 989,4 I 23-14 7582 Il\ 6 236,7 I 23-14 7583 6 985,1 l 23-14 7584 Il 7 484,1 23-14 7885  2309 90 35 23-14 7553 \ 1 055,0 23-14 7554 Il l 2 110,0 23-14 7555 l 3 165,0 23-14 7556 II\ 3 956,3 23-14 7557 4 431,0 23-14 7558 Il 4 747,5 23-14 7579 1 663,1 \ 23-14 7580 Ill 3 326,3 23-14 7581 4 989,4 23-14 7582 IIl ' 6 236,7 23-14 7583 IIl 6 985,1 23-14 7584 Il 7 484,1 23-14 7885 l  2309 90 39 23-14 7553 1 055,0 23-14 7554 \ 2 110,0 23-14 7555 II 3 165,0 23-14 7556 IIl 3 956,3 I 23-14 7557 Il 4 431,0 23-14 7558 4 747,5 7 . 5 . 90 Official Journal of the European Communities No L 115/23 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg  2309 90 39 23-14 7579 I 1 663,1 23-14 7580 \ 3 326,3 23-14 7581 I I 4 989,4 23-14 7582 I I 6 236,7 23-14 7583 \ \ 6 985,1 23-14 7584 I 7 484,1 23-14 7885 \  2309 90 49 23-14 7553 I 1 055,0 23-14 7554 \ 2 110,0 23-14 7555 II 3 165,0 23-14 7556 3 956,3 23-14 7557 \ 4 431,0 23-14 7558 4 747,5 23-14 7579 1 663,1 23-14 7580 II\ 3 326,3 23-14 7581 4 989,4 23-14 7582 6 236,7 23-14 7583 II 6 985,1 23-14 , 7584 II 7 484,1 23-14 7885 \  2309 90 59 23-14 7553 Il 1 055,0 23-14 7554 2 110,0 23-14 7555 3 165,0 23-14 7556 l 3 956,3 23-14 7557 Il\ 4 431,0 23-14 7558 Il 4 747,5 l 23-14 7579 l 1 663,1 23-14 7580 Il 3 326,3 23-14 7581 l 4 989,4 23-14 7582 Ill 6 236,7 23-14 7583 6 985,1 23-14 7584 Il 7484,1 23-14 7885 Il  2309 90 70 23-14 7553 \ 1 055,0 23-14 7554 l 2110,0 23-14 7555 Il\ 3 165,0 23-14 7556 Il 3 956,3 23-14 7557 li 4 431j0 23-14 7558 Ill 4 747,5 23-14 7579 1 663,1 23-14 7580 Ill 3 326,3 23-14 7581 liI 4 989,4 23-14 7582 IlL 6 236,7 23-14 7583 Ill 6 985,1 23-14 7584 I 7 484,1 No L 115/24 Official Journal of the European Communities 7. 5 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc \ \  100 kg  2309 90 70 23-14 7885 l  % milk fat/100 kg product  153,7 168,6 a b c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  71,1 d  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  83,2 e  % non-fatty lactic matter excluding added whey and/or lactose and/or ,casein and/or caseinates/ 100 kg product  6,5 f  Vo sucrose/100 kg product  12,6 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 7. 5 . 90 Official Journal of the European Communities No L 115/25 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit *  France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 (2) 937,1 22-5 7432 o 937,1 22-5 7434 o 40,6 22-5 7587 \ l 937,1 22-5 7588 o 40,6 2204 21 29 22-6 7438 0 I 656,6 I 22-6 7439 o 656,6 22-6 7441 C) 40,6 22-6 7589 o 656,6 22-6 7590 0 40,6 2204 21 35 22-8 7449 o 937,1 22-8 7451 40,6 22-8 7591 o 937,1 22-8 7592 o l 40,6 2204 21 39 22-9 7455 \ 656,6 22-9 7457 o l 40,6 22-9 7593 0 656,6 22-9 7594 40,6 2204 29 10 22-3 7426 o l 40,6 2204 29 25 22-11 7478 o 937,1 22-11 7479 (2) 937,1 22-11 7480 I 937,1 22-11 7481 o I 937,1 22-11 7483 o l 40,6 22-11 7595 (2) 937,1 22-11 7596 o 40,6 2204 29 29 22-12 7487 o l 656,6 l 22-12 7488 (2) l 656,6 22-12 7490 C) 40,6 22-12 7597 (2) l 656,6 22-12 7598 O 40,6 2204 29 35 22-14 7498 (2) \ 937,1 22-14 7499 o 937,1 I 22-14 7518 (x) 40,6 \ 22-14 7599 (2) 937,1 No L 115/26 Official Journal of the European Communities 7. 5 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark . Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 o \ 40,6 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 . 7619 0 (.) "O (l) 656,6 40,6 656,6 40,6 (') % vol/hl O hi 7. 5 . 90 Official Journal of the European Communities No L 115/27 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy, France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  o o o o o 1 051,8 1 051,8 1 051,8 1 051,8 1 051,8 1 051,8 1 051,8 1 051,8 1 261,4 1 261,4 1 261,4 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 170260 10 1702 60 90  100 kg of dry matter  1 261,4 1 261,4 1 261,4 °/o sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O O 12,614 12,614 12,614  100 kg of dry matter  1 261,41702 90 30 1702 90 60 ¢ % sucrose content and 100 kg net - i 3 3 3 3 3 3 12,614 12,614 12,614 12,614 12,614 12,614 12,614 1702 90 71 1702 90 90  100 kg of dry matter  1 261,42106 90 30 2106 90 59  % sucrose content and 100 kg net - o o o 12,614 12,614 12,614 No L 115/28 Official Journal of the European Communities 7 . 5 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. 0) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports. 7. 5 . 90 Official Journal of the European Communities No L 115/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode - Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 \ I  100 kg 7 484,0 0403 10 53 l \ l 8 331,8 0403 10 59 Il11 784,6 0403 10 91 I Il927,8 0403 10 93 l \ \ 1 234,1 0403 10 99 \ \ \ \ 1 869,5 0403 90 71 \ \ Il7 484,0 0403 90 73 \ \ 8 331,8 0403 90 79 \ I 11 784,6 0403 90 91 I I 927,8 0403 90 93 I Il1 234,1 0403 90 99 \ II 1 869,5 1517 10 10 I I 1 906,2 1517.90 10 I \ 1 906,2 1704 10 11 \ I IlIl756,2 1704 10 19 \ I IlIl756,2 1704 10 91 846,8 1704 10 99 I IlIl 846,8 1704 90 51 17-1 * Il 1704 90 55 17-4 * Il 1704 90 61 17-4 * 1704 90 65 17-4 * Il 1704 90 71 17-4 * Il 1704 90 75 17-1 * IlIl 1704 90 81 17-2 17-2 * 7632 I || 1704 90 99 17-3 17-3 # 7632 I _ 1806 20 10 18-1 * Il 1806 20 30 18-1 $ 1806 20 50 18-1 # 1806 20 70 18-1 * 1806 20 90 18-2 * 1806 31 00 18-1 * Il 1806 32 10 18-4 # II 1806 32 90 18-4 * II 1806 90 11 18-4 * II 1806 90 19 18-1 * 1806 90 31 18-1 * IIII No L 115/30 Official Journal of the European Communities 7. 5 . 90 Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc 2N code 100 kg ­ 663,1 663,1 582,5 663,1 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 1100 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * * 7632 * * * » » » » » * * * 7633 7634 * * * * » * 6585 7585 6586 7586 * » 7001 7002 7003 7004 7635 7636 7637 7642 754,7 993,1 1 032,2 1 818,5 2 143,4 2 648,9 3 143,2 737,9 1 055,8 7 . 5 . 90 Official Journal of the European Communities No L 115/31 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2905 44 19  100 kg  1 021,7 2905 44 91 Il \ 798,3 2905 44 99 Il 1 453,1 3505 10 10 \ Il 615,8 3505 10 90 I -!II 1 615,8 3823 60 11 \ Il\  3823 60 19 \ 1 021,7 3823 60 91 \ \ \ 798,3 3823 60 99 \ 1 453,1  - I 7001 I   II 7002 Il   Il 7003 Il 737,9  Il 7004 IIl 1 055,8  7005 II   7006 Il\   Il 7007 Il 654,3  II 7008 881,3  II 7009 1 199,2  l 7010 \   II 7011 IlI 578,7  Il 7012 Il 817,1  Il 7013 Il 1 044,1  Il 7015 Il   II 7016 II 754,7  II 7017 Il 993,1  7020 1 047,8 ¢  7021 7022 - 1 320,3 1 558,7  7023 Il 1 785,7  II 7024 Ill 2 103,6  l 7025 l 1 191,2  II 7026 1 463,7  |1 7027 \ 1 702,1  II 7028 \ \ 1 929,1  II 7029 l \ 2 247,0  II 7030 l 1 354,0  I 7031 1 626,5  \ 7032 Il 1 864,9  I 7033 I 2 091,9  I 7035 1 530,0  I 7036 II 1 802,5  \ 7037 IIL 2 040,9 k  7040 7041 \ 3 143,33 415,8  7042 \ 3 654,2 No L 115/32 Official Journal of the European Communities 7 . 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   \ 7043 I 3 881,2  I 7044 I 4 199,1  \ 7045 \ 3 286,7  \ 7046 I 3 559,2  7047 I 3 797,6  7048 I 4 024,6  7049 \ Il4 342,5  \ 7050 \ 3 449,5  7051 3 722,0  7052 Il3 960,4  \ 7053 l 4 187,4  \ 7055 3 625,5  \ 7056 3 898,0  l 7057 4 136,4  7060 IIIl5 613,0  7061 \ Il5 885,5  \ 7062 I \ l 6 123,9  \\ 7063 Il6 350,9  7064 Il.I 6 668,8  II 7065 5 756,4  I 7066 6 028,9  7067 \ I I 6 267,3  Il 7068 6 494,3  Il 7069 6 812,2  7070 5 919,2  7071 IlIl6 191,7  li 7072 \\ 6 430,1  7073 \\ 6 657,1  li 7075 \\\ l 6 095,2  7076 Il6 367,7  7077 6 606,1  II 7080 10 926,7  II 7081 11 199,2  II 7082 \\Il11 437,6  Il 7083 11 664,6  || 7084 li 11 982,5  Il 7085 11 070,1  Il 7086 11 342,6  II 7087 11 581,0  li 7088 li 11 808,0  7090 11232,9  ... li 7091 li 11 505,4  li 7092 lii 11 743,8  7095 11 408,9  li 7096 li 11 681,4 7. 5 . 90 Official Journal of the European Communities No L 115/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ IIII \  100 kg   II 7100 (') \    II 7101 C) I 653,7  II 7102 C) l 892,1  II 7103 1 119,1  II 7104 l 1 437,0  7105 \ l  II 7106 o \ 797,1  II 7107 (') 1 035,5  II 7108 (') I 1 262,5  II 7109 l 1 580,4  7110 (') l 687,4  II 7111 o I 959,9  II 7112 C) 1 198,3  LI 7113 C) 1 425,3  I 7115 863,4  II 7116 C) 1 135,9  7117 1 374,3  Il 7120 l 1 429,0  II 7121 1 701,5  II 7122 (') I 1 939,9  II 7123 0 2 166,9  II 7124 C) 2 484,8  II 7125 (') 1 572,4  II 7126 1 844,9  II 7127 C) 2 083,3  II 7128 C) 2 310,3  Il 7129 \ 2 628,2  Il 7130 0) 1 735,2  II 7131 o 2 007,7  Il 7132 2 246,1  II 7133 0) I 2 473,1  7135 0) 1 911,2   7136 C) 2 183,7  II 7137 2 422,1  7140 3 524,5  7141 (l) 3 797,0  7142 1 I 4 035,4  7143 4 262,4  I 7144 (1 ) 4 580,3  I 7145 3 667,9  \ 7146 I 3 940,4  7147 C) 4 178,8  7148 C) I 4 405,8  7149 C) I 4 723,7  7150 C) 3 830,7 No L 115/34 Official Journal of the European Communities 7 . 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   7151 o 4 103,2  \ 7152 C) 4 341,6  7153 o 4 568,6  7155 C) 4 006,7  7156 4 279,2  l 7157 C) 4 517,6  7160 C) 5 994,2  7161 0) 6 266,7  7162 6 505,1  7163 6 732,1  7164 0 7 050,0  l 7165 C) 6 137,6  7166 0 6 410,1  7167 C) 6 648,5  7168 0 \ 6 875,5  7169 o 7 193,4  7170 o 6 300,4  7171 o 6 572,9  7172 o 6 811,3  7173 L 7 038,3   7175 c) 6 476,4  || 7176 C) 6 748,9  7177 e&gt; \ 6 987,3  7180 C) 11 307,9  || 7181 (') 11 580,4  Il 7182 C) 11 818,8  \\ 7183 0 12 045,8  li 7185 0 11 451,3  \\ 7186 C) 11 723,8  II 7187 11 962,2  \\ 7188 12 189,2  7190 - 0 L 11 614,1  Il 7191 C) 11 886,6  Il 7192 12 125,0  7195 \ 11790,1  li 7196 C) \ 12 062,6  7200 0 l 2 564,5  || 7201 \ 2 837,0  li 7202 3 075,4  li 7203 o I 3 302,4  li 7204 O \ 3 620,3  li 7205 0 \ 2 707,9  li 7206 o I 2 980,4  li 7207 o l 3 218,8  f.] 7208 l 3 445,8 7. 5 . 90 Official Journal of the European Communities No L 115/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg   7209 I 3 763,7  Il 7210 C) 2 870/  \ 7211 o 3 143,2  7212 (2 3 381,6  7213 o \ 3 608,6  I 7215 (') l 3 046,7  7216 o \ 3 319,2  7217 o 3557,6  \ 7220 \ 3 222,7  l 7221 l 3 495,2  Il 7260 l 6 076,2  \ 7261 o 6 348,7  II 7262 ( ¢) 6 587,1  7263 o 6 814,1  Il 7264 C) l 7 132,0  || 7265 C) I 6 219,6  |\ 7266 (l) 6 492,1  7267 6 730,5  \ 7268 6 957,5  \ 7269 o \ 7 275,4  7270 (') 6 382,4  \ 7271 6 654,9  \ 7272 6 893,3  7273 7 120,3  Il 7275 o l 6 558,4  \ 7276 6 830,9  \ 7300 3 414,6  I 7301 3 687,1  \ 7302 o l 3 925,5  \ 7303 \ 4 152,5  \ 7304 Imi 4 470,4  \ 7305 /1\ 3 558,0  I 7306 0 3 830,5  \ 7307 o 4 068,9  7308 I 4 295,9  7309 (l) 4 613,8  \ 7310 O 3 720,8 7311 C) 3 993,3  \ 7312 o I 4 231,7  l 7313 o 4 458,7  7315 0 3 896,8  \ 7316 I 4 169,3  7317 0) 4 407,7  - l 7320 o 4 072,8  7321 4 345,3 No L 115/36 Official Journal of the European Communities 7 . 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy - Lit France FF Greece Dr = Ireland £ Irl Portugal Esc \ I  100 kg   7360 o I 6 584,5  7361 C) l 6 857,0  7362 (1) l 7 095,4  7363 7 322,4  7364 (') l 7 640,3  7365 C) l 6 727,9  7366 l 7 000,4  7367 0) l 7 238,8  \ 7368 o l 7 465,8  l 7369 C) \ 7 783,7  7370 6 890,7  7371 o 7 163,2  l 7372 C) l 7 401,6  l 7373 C) 7 628,6  \ 7375 0 7 066,7  \ 7376 7 339,2  7378 \ 7 242,7  7400 4 256,3  7401 Il4 528,8  7402 (') 4 767,2  Il 7403 C)Il4 994,2  \\ 7404 o 5312,1  II 7405 (') 4 399,7  7406 0 4 672,2  7407 4 910,6  \\ 7408 oIl5 137,6  7409 5 455,5  Il 7410 4 562,5  7411 0 4 835,0  II 7412 5 073,4  7413 5 300,4  7415 0) 4 738,5  II 7416 II5 011,0  II 7417 5 249,4  7420 C)Il4 914,5  \\ 7421 OIl5 187,0  7460 C)Il7 017,9 .  li 7461 C) 7 290,4  li 7462 C)Il7 528,8  li 7463 Il7 755,8  li 7464 8 073,7  li 7465 O 7 161,3  li 7466 7 433,8  li 7467 0) 7 672,2  li 7468 7 899,2 7 . 5 . 90 Official Journal of the European Communities No L 115/37 Positive Negative Denmark Greece IrelandGermany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Portugal DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc CN code Table Additionalcode Notes 7470 o  I 7471 o  I 7472 o  I 7475 C)  I 7476 o  \ 7500 C)  I 7501 C)  7502 C) I 7503 0)  7504 o  I 7505 C)  I 7506 C)  \ 7507 C)  7508 (')  \ 7509 (')  II 7510 C)  II 7511 0)  II 7512 C)  7513 C) I 7515 C)  II 7516 (')  ll 7517 C)  II 7520 C)  II 7521 C)  Il 7560 C)  || 7561 (')  || 7562 C)  || 7563 C)  7564 C)  II 7565 C)  II 7566 (')  || 7567 C)  7568 0  - Il 7570 o  || 7571 C)  II 7572 C)  \\ 7575 0  II 7576 C)  II 7600 (')  7601 C)  II 7602 C)  II 7603 o  7604 o  || 7605 o  || 7606 0  100 kg  7 324,1 7 596,6 7 835,0 7 500,1 7 772,6 4 920,0 5 192,5 5 430,9 5 657,9 5 975,8 5 063,4 5 335,9 5 574,3 5 801,3 6 119,2 5 226,2 5 498,7 5 737,1 5 964,1 5 402,2 5 674,7 5 913,1 5 578,2 5 850,7 7 406,1 7 978,0 7 917,0 8 144,0 8 461,9 7 549,5 7 822,0 8 060,4 - 8 287,4 7 712,3 7 984,8 8 223,2 7 888,3 8 160,8 7 427,2 7 699,7 7938,1 8 165,1 8 483,0 7 570,6 7 843,1 Official Journal of the European Communities 7. 5 . 90No L 115/38 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 O C) C) e&gt; o o o o o o o C) C) o C) C) C) C) C) C) C) C) C) C) C). C) C) C) C) C) o o  100 kg  8 081,5 8 308,5 8 626,4 7 733,4 8 005,9 8 244,3 8 471,3 7 909,4 8 181,9 8 085,4 8 562,4 8 834,9 9 073,3 9 300,3 8 705,8 8 978,3 9 216,7 9 443,7 8 868,6 9 141,1 9 379,5 9 044,6 9 317,1 8 005,9 8 278,4 8 516,8 8 743,8 8 149,3 8 421,8 8 660,2 8 887,2 8 312,1 8 584,6 8 823,0 8 488,1 8 760,6 10 293,3 10 565,8 10 804,2 10 436,7 10 709,2 10 947,6 10 599,5 10 872,0 658,2 7 . 5 . 90 Official Journal of the European Communities No L 115/39 Positive Negative Denmark Italy Francc Greece Ireland Portugal CN code Table Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM Fi Pea £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Additional code Notes 7759 \ 7760 C) 7761 (') 7762 C) 7765 o 7766 ( l) 7768 II 7769 II 7770 C) 7771 C) 7778 II 7779 II 7780 C) 7781 o 7785 o 7786 C) 7788 II 7789 II 7798 II 7799 II 7800 II 7801 II 7802 II 7805 II 7806 7807 II 7808 II 7809 II 7810 II 7811 II 7818 II 7819 7820 II 7821 i 7822 II 7825 II 7826 II 7827 7828 II 7829 II 7830 II 7831 7838 7840 ; 7841 II  100 kg  930,7 12 580,7 12 853,2 13 091,6 12 724,1 12 996,6 1 706,0 1 978,5 12 886,9 13 159,4 3 «01,5 4 074,0 14 868,0 15 140,5 15 011,4 15 283,9 6 271,2 6 543,7 1 039,4 1 311,9 15 566,8 15 839,3 16 077,7 15 710,2 15 982,7 16 221,1 2 087,2 2 359,7 15 873,0 16 145,5 4 182,7 4 455,2 15 948,0 16 220,5 16 458,9 16 091,4 16 363,9 16 602,3 6 652,4 6 924,9 16 254,2 16 526,7 6 734,4 762,5 1 035,0 No L 115/40 Official Journal of the European Communities 7. 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  7842 I 1 273,4  \ 7843 I 1 500,4  7844 I 1 818,3  I 7845 I 905,9  \ 7846 1 178,4  \ 7847 I 1 416,8  l 7848 I 1 643,8  \ 7849 \ 1 961,7  \ 7850 I 1 068,7  \ 7851 I I 1 341,2  || 7852 I 1 579,6  7853 I 1 806,6  l 7855 I 1 244,7  || 7856 \ 1 517,2  7857 I 1 755,6  Il 7858 I \ 1 420,7  7859 I l 1 693,2 __ \ 7860 II 1 270,8  7861 \ 1 543,3  7862 1 781,7  Il 7863 l 2 008,7  II 7864 \ 2 326,6  \\ 7865 l I 1 414,2  7866 \ 1 686,7  7867 1 925,1  II 7868 2 152,1  li 7869 2 470,0  Il 7870 l 1 577,0  7871 \ 1 849,5  7872 2 087,9  7873 \ 2 314,9  II 7875 1 753,0  li 7876 l 2 025,5  II 7877 2 263,9 ' li 7878 l 1 929,0  li 7879 2 201,5  li 7900 o I 1779,1  7901 0) \ 2 051,6  l 7902 l 2 290,0  7903 l 2 517,0  \ 7904 I 2 834,9  \l 7905 IlI 1 922,5  l 7906 2 195,0  Il 7907 \ 2 433,4  7908 \ 2 660,4 7 . 5 . 90 Official Journal of the European Communities No L 115/41 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   7909 \ 2 978,3  7910 o 2 085,3  7911 o 2 357,8  |\ 7912 (&gt;) 2 596,2  7913 Il 2 823,2  7915 o 2 261,3  Il 7916 o 2 533,8  7917 o I 2 772,2  7918 II\ 2 437,3  7919 II\ 2 709,8  7940 o I 2 541,5 ,  II 7941 o \ 2 814,0  Il 7942 Il 3 052,4  I 7943 \\\ 3 279,4  II 7944 \ 3 597,3  Il 7945 l 2 684,9  7946 2 957,4  II 7947 3 195,8  li 7948 Il 3 422,8  II 7949 II 3 740,7  7950 II 2 847,7  Il 7951 Il 3 120,2  II 7952 II 3 358,6  7953 3 585,6  7955 I 3 023,7  II 7956 I 3 296,2  II 7957 3 534,6  7958 Il 3 199,7  7959 \ 3 472,2  II 7960 C) \ 3 685,2  \ 7961 o I 3 957,7  II 7962 4 196,1  II 7963 Il 4 423,1  II 7964 II 4 741,0  Il 7965 3 828,6  7966 ! 4 101,1  II 7967 4 339,5  II 7968 l 4 566,5 . _ II 7969 l 4 884,4  li 7970 3 991,4  II 7971 IlI 4 263,9  II 7972 4 502,3  II 7973 Ill 4 729,3  7975 4 167,4  || 7976 IlI 4 439,9 No L 115/42 Official Journal of the European Communities 7 . 5 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \  100 kg   7977 l \ 4 678,3  7978 7979 \ 4 343,44 615,9  \ 7980 I \ 5 718,5  \ 7981 \ I 5 991,0  1 7982 \ 6 229,4  Il 7983 6 456,4  Il 7984 Il 6 774,3  \ 7985 \ \ 5 861,9  Il 7986 l \ 6 134,4  \ 7987 \ l 6 372,8  7988 Il 6 599,8  7990 Il 6 024,7  \ 7991 Il\ 6 297,2  7992 \ 6 535,6  7995 6 200,7  || 7996 LI 6 473,2 Amounts to be deducted 51xx \ 179,5  52xx I 379,5  l 53xx I 607,3  , 54xx l 839,3  55xx \ 1 197,0  Il 56xx l 1 735,6  II 570x 2 693,2  571x l 2 693,2  572x 3 770,5  573x 3 770,5  |\ 574x 4 847,8  5750 Il 4 847,8  \ 5751 4 847,8  ' 5760 Il 5 925,1  I 5761 5 925,1  5762 Il 5 925,1  5765 5 925,1  5766 5 925,1  II 5770 5 925,1  5771 5 925,1  5780 7 002,4  5781 7 002,4  Il 5785 7 002,4  5786 | 7 002,4  579x 179,5 7. 5 . 90 Official Journal of the European Communities No L 115/43 \ \ 1 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I 5808 \  100 kg 179,5  \ 5809 \ l 179,5  l 5818 179,5  5819 I 179,5  l 582x l L 179,5  \ 5830 179,5  \ 5831 \ 179,5  \ 5838 379,5  \ 584x \ 379,5  ¢ l 585x l 379,5  586x l 607,3  587x IlI 607,3  Il 590x \ 839,3  591x Il 839,3  594x ! 1 197,0  Il 595x Il\ 1 197,0  596x l 1 735,6  597x 1 735,6  Il 598x \ 2 693,2  599x IIl 2 693,2 Amounts to be deducted -l 61xx 133,6  62xx 282,5  63xx II 452,0  64xx II 624,7  65xx II 890,9  66xx 1291,8  670x Il 2 004,5  671x 2 004,5  672x II 2 806,3  Il 673x 2 806,3  674x Il 3 608,1  6750 I 3 608,1  6751 3 608,1  6760 II 4 409,9  Il 6761 II 4 409,9  6762 4 409,9  6765 4 409,9  6766 4 409,9  6770 4 409,9  6771 II 4 409,9  6780 5 211,7  6781 Il 5 211,7 No L 115/44 Official Journal of the European Communities 7 . 5 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM : Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF ' Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   6785 III 5 211,7 ,   6786 I 5 211,7  679x III 133,6  \ 6808 \ 133,6  . ll 6809 ll 133,6  \ 6818 ll 133,6  || 6819 133,6  \ 682x \ 133,6  ll 6830 ll 133,6  \ 6831 133,6  6838 ll 282,5  \ 684x \ 282,5  685x \ 282,5  686x ll\ 452,0  ll 687x ll &lt; 452,0  Il 690x Ill 624,7  ll 691x ll 624,7  694x Il 890,9  \ 695x Il 890,9  Il 696x Il 1 291,8  697x Il 1 291,8  li 698x I.II 2 004,5  699x \ 2 004,5 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1.7. 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose \ The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 7. 5 . 90 Official Journal of the European Communities No L 115/45 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts \ l l Positive Negative CN code Table Additionalcode Notes Germany  Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2007 91 10 20-4 7385 \ I  100 kg 630,7 2007 99 10 20-5 7387 II 630,7 2007 99 31 20-5 7387 II 630,7 2007 99 33 20-5 7387 630,7 2007 99 35 20-5 73S7 630,7 2007 99 39 20-5 7387 \ 630,7 No L 115/46 Official Journal of the European Communities 7 . 5 . 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr - £ IrlDM F1 Pta £ Esc 1509 10 10 1509 10 90 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 - 100 kg  998,0 998,0 698,7 1 105,0 805,7 805,7 1 097,8 798,5 798,5 422,5 422,5 123,3 515,5 216,3 216,3 1510 0010 1510 00 90 7. 5 . 90 Official Journal of the European Communities No L 115/47 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal __ . 1,150 __ .  . 1,287 _ 0,968  Milk and milk products   1,188       1,287   0,968  Pigmeat   1,114      1,030    Sugar     1,197  ¢  1,010   1,110 '  0,977 1,021  Cereals    1,197   1,015  1,110  0,977  Eggs and poultry and albumins '   1,153    .  1,205     Wine  Il II   1,075 Il   Processed products (Regulation l LI IIIlI l Il \ (EEC) No 3033/80): I Il II I-IIlIl  to be applied to charges    1,188    :  1,287 0,968 1,021  to be applied to refunds : Il\ IlI I LIIlIl  cereals   1,197  1,015  1,110  0,977  milk   1,188     1,287  0,968  sugar   1,197   1,010  1,110  0,977  Jams and marmalades IlIlIlIlIIIlIIIIIlIl (Regulation (EEC) No 426/86)   1,197     1,110     Olive oil Sector   1,112     1,025    No L 115/48 Official Journal of the European Communities 7. 5 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 (1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 7 May 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,961770 0,961770 0,947185 0,936346 0,951790 0,954173 0,926827 i the beginning of the 1990/91 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,452774 0,452774 0,895207 0 0,174617 0,895207 0 0,169549 Portugal Sugar Olive oil 0 0 D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 7 May 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,961770 0,961770 0,947185 0,936346 0,951790 0,954173 0,926827 the beginning of the . 1991 /92 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,452774 0,452774 0,269016 0 0,189194 0,269016 0 0,169549 Portugal Sugar Olive oil 0 0